Citation Nr: 0806084	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
March 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1. A March 1997 rating decision denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a chronic low back disorder.  The veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement within one year of the rating decision.

2. Evidence received since the March 1997 rating decision is 
cumulative of the evidence of record at the time of the March 
1997 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  Degenerative arthritis of the cervical spine was not 
manifested in service or within one year of service 
discharge, and there is no competent evidence establishing an 
etiological relationship between the veteran's current 
degenerative arthritis of the cervical spine and his active 
service.





CONCLUSIONS OF LAW

1. The March 1997 rating decision which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a chronic low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the March 1997 rating decision in 
connection with veteran's application to reopen a claim of 
entitlement to service connection for a low back disorder is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a July 2004 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his service connection claims for a 
chronic low back disorder and degenerative arthritis of the 
cervical spine.  The May 2004 letter also provided 
appropriate notice regarding what constitutes new and 
material evidence and specifically informed him what evidence 
and information was necessary to reopen his claim of service 
connection for a chronic low back disorder.  This letter 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the May 2004 letter expressly 
informed the veteran of the need to submit any pertinent 
evidence in his possession.  

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating or effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claims. Therefore, any 
questions as to the appropriate disability and effective date 
to be assigned have been rendered moot, and the absence of 
notice regarding this element should not prevent a Board 
decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Topeka VA 
Medical Center (VAMC) have also been obtained.  The 
appellant's representative has argued that further 
development is necessary to obtain military hospital records 
from Ft. Bragg, N.C.  However, the Board notes that treatment 
records from Ft. Bragg, N.C., are included with the veteran's 
service medical records and address treatment received during 
the period in question.  Therefore, the Boards finds that 
additional development is not necessary.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's degenerative arthritis of the cervical spine claim, 
and the Board notes that the evidence of record does not 
warrant one.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the veteran's own lay statements, 
that his currently diagnosed degenerative arthritis of the 
cervical spine is etiologically related to his active 
service.  As he is not competent to provide a competent 
etiological opinion, the record is silent for a nexus between 
the veteran's current disability and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

A.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
February 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a March 1997 rating decision, the veteran's application to 
reopen a claim of service connection for a low back condition 
was denied on the basis that there was no competent medical 
evidence establishing an etiological relationship between the 
veteran's current chronic low back disorder and his active 
service.  The veteran was notified of his appellate rights, 
but did not initiate an appeal of the decision; therefore, 
the RO's April 2002 decision is final.  38 U.S.C.A. § 7105.

The veteran submitted a letter to the RO in February 2004 
detailing his claimed disabilities, and the RO considered 
this correspondence as a reopened claim for entitlement to 
service connection for a low back condition.  Evidence 
received prior to the March 1997 rating decision included 
service medical records, VA treatment records and 
examinations and the veteran's lay statements.  According to 
the March 1997 decision, the RO denied the veteran 
application to reopen a claim for service connection because 
there was no competent medical evidence of record suggesting 
an etiological link between the veteran's current disability 
and his active service.

New evidence received since the March 1997 RO decision 
includes statements from the veteran, the transcript of a 
June 2005 hearing before a Decision Review Officer and VA 
treatment records dated August 2001 through February 2004.  
The relevant VA treatment records indicate the veteran 
suffers from chronic low back pain.  However, the Board 
observes that these VA treatment records and reports do not 
indicate the veteran's current disability is etiologically 
related to his active service.
 
After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
March 1997 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
treatment records and reports do not contain any competent 
medical opinion suggesting an etiological relationship 
between the veteran's current chronic low back pain and his 
active service.  Rather, the new medical evidence does 
nothing more than show that the veteran continues to suffer 
from chronic low back pain.  

As a final note, the Board acknowledges the veteran claims 
his current chronic low back disorder is the result of his 
active service.  However, the Board notes that as a 
layperson, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
As such, these statements do not constitute 'new and 
material' evidence upon which to reopen the veteran's claim 
for service connection for a low back disorder.

B.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his currently diagnosed 
degenerative arthritis of the cervical spine is the result of 
a motorcycle accident that occurred while on active duty.  
While the evidence reveals that the veteran currently suffers 
from degenerative arthritis of the cervical spine, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any incident or disorder incurred therein.  With 
regards to direct service connection, service medical records 
are absent complaints, findings or diagnoses of any disorders 
of the cervical spine during service.  In addition, during 
the February 1975 clinical examination for separation from 
service, the veteran's no indication of a musculoskeletal 
disorder was noted.  Thus, there is no medical evidence that 
shows the veteran suffered from a disorder of the cervical 
spine during service. 

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of degenerative arthritis of 
the cervical spine.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disabilities and military service.  

In this case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disorders and an event or occurrence in service.  The 
Board acknowledges that the veteran himself has claimed his 
currently diagnosed degenerative arthritis of the cervical 
spine arises from his active service.  However, as noted 
above, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan, 
supra.  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with a disorder of the cervical spine in October 
2000.  This is more than 25 years since the veteran separated 
from service; this significant lapse in time between the 
active service and the first evidence of a disorder of the 
cervical spine weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc). 

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with arthritis until 2000, over 20 
years after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed degenerative arthritis of the cervical 
spine is etiologically related to his active service.  The 
normal medical findings at the time of separation from  
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is also 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not 
warrant presumptive service connection for the veteran's 
arthritis, because this condition did not manifest to a 
degree of 10 percent within one year of his discharge from 
active service.  Accordingly, the Board concludes that the 
preponderance of  the evidence is against the claim for 
service connection for degenerative arthritis of the cervical 
spine, and the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disorder has not been 
submitted.  This portion of the appeal is denied.

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


